DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-10 & 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites "the retainer comprise a base structure having an internal cavity". The examiner respectfully holds this as indefinite because it is unclear how or if this newly recited "internal cavity" differs from the "compliant portion" already recited in parent claim 1. In light of the specification, these would appear to be the same features, as further illustrated by dependent claim 3 which recites "the internal cavity is filled with an elastomeric material". Claims 3-10 depend from claim 2.

Claim 12 recites "a location-dependent spring constant". This is held to be indefinite in light of the specification for several reasons. First, does this structurally require a spring? If a spring is not required, does it require the more generic "elastomeric material"? The claim merely implies some biasing element but does not clearly recite such.

Finally, it is unclear how or if this "location-dependent spring constant" differs from the "compliant portion" as similarly discussed for claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-12, & 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0040691 (Mayer). Overlapping 102 rejections are presented as several references anticipate the broadly worded independent claims but anticipate a different set of dependent claims. 

	Independent claim 1: Mayer discloses a drill bit (fig 1), comprising:
	a bit body ("bit body 102" - ¶ 28) including one or more blades ("blades 104");
	a plurality of cutters secured to the one or more blades ("cutting elements 106" - ¶ 29);
	a rolling element ("rotatable bearing elements 116" - figs 3-9); and
("housing 201") within a cavity in the bit body ("cavity 122 formed in the bit body" - ¶ 35), the retainer receiving the rolling element (figs 3-9) to rotatably secure the rolling element about a rotational axis of the rolling element (ibid), wherein the retainer has an inner arcuate surface that abuts the rolling element ("recessed portion 222" - fig 7 & ¶ 50; "recess 254" - fig 8; "recess 276" - fig 9), and wherein the retainer has a compliant portion ("spring 214" - fig 7 & ¶ 50; "fluid 262" - fig 8; "support body 272 formed of an elastically deformable material" - fig 9 & ¶ 57) that is compressible responsive to a force from the rolling element on the inner arcuate surface (shown by the dashed outline of 116 in each of figs 7-9).

	Dependent claims 2-4, 6-8, 10-12, & 15: Mayer further discloses
Claim 2: the retainer ("housing 201") comprises a base structure ("lower retaining member 202" - figs 7-9) having an internal cavity ("lower retaining member 202 may further comprise a cavity 212" - ¶ 47).

Claim 3: the internal cavity is filled with an elastomeric material ("a support body 272 formed of an elastically deformable material" which "may substantially fill a volume of the cavity 212 of the lower retaining member 202" - fig 9 & ¶ 57).

Claim 4: a plurality of voids in the elastomeric material (This can be interpreted several different ways. First, all matter inherently has a plurality of voids in it formed between the molecules and atoms that make up the material. Second, there must inherently be voids or "cells" within the "high density rubber or polyurethane" - ¶ 57 - because the material 272 is compressible and elastically deformable. Without voids, the material would be rigid. The claim is not worded with sufficient specificity or narrowness to exclude this broader interpretations).

Claim 6: at least one additional internal cavity in the base structure (broadly drawn to the plurality of cavities defined by "springs 214" in fig 7 that honeycomb cavity 212 into a plurality of separate cavities).

Claim 7: at least one of the internal cavity and the at least one additional internal cavity is filled with a material (First interpretation: Air between the cavities defined by springs 214. Second interpretation: The various embodiments may be combined - ¶ 62 - and therefore the materials 262 of fig 8 & 272 of fig 9 may be used in conjunction with the springs 214) having a modulus of elasticity that is different from a modulus of elasticity of the base structure (as intentionally deformable features, the modulus of elasticity of the above materials will naturally be different than the rigid base structure 202).

Claim 8 all of the internal cavities are filled with same material (air, as discussed for claim 7 above, as well as the combination of the embodiments of figs 7 & 9).

Claim 10: the base structure ("lower retaining member 202") comprises an inner edge wall that is incompressible (shown as metal by cross-hatching and not disclosed as deformable like the other deformable elements of the disclosure).

Claim 11: the compliant portion of the retainer ("spring 214" - fig 7) is configured such that the force from the rolling element on the inner arcuate surface (222 - fig 7) causes a portion of the inner arcuate surface to move toward an opposing outer arcuate surface (one of the arcuate surfaces of spring 214" - fig 7. The claim does not recite what feature the "outer arcuate surface" is part of and it is improper to import such a limitation into the claim where it is not required), thereby decreasing the thickness of the compliant portion (shown by the dashed outline of 116 in fig 7).

Claim 12: the retainer comprises a location-dependent spring constant (the location and strength of the resilient damping elements is deliberately chosen, and inherently have a spring constant that determines their restoration force).

Claim 15: an attachment structure ("welding, brazing, and a retaining ring" - claim 15) that holds the retainer in position (ibid) in a retainer slot ("annular groove 154" - fig 4 - which may be used for the other embodiments as well: claim 15; ¶ 40) in the cavity (ibid), wherein the compliant portion of the retainer is compliant to absorb vibrations of the rolling element before the vibrations reach the attachment structure (¶ 44).

	Independent claim 16: Mayer discloses a rolling element assembly (figs 7-9), comprising:
(116) rotatable about a rotational axis of the rolling element (rotational directions clearly shown but not individually numbered in figs 7-9) when the rolling element is positioned within a cavity in a bit body of a drill bit (intended use; figs 7-9); and
	a compliant retainer ("housing 201") extendable within the cavity to receive and rotatably secure the rolling element within the cavity (figs 7-9), wherein the compliant retainer comprises an inner arcuate surface ("recessed portion 222" - fig 7 & ¶ 50; "recess 254" - fig 8; "recess 276" - fig 9), and wherein the compliant retainer is compressible responsive to a force from the rolling element on the inner arcuate surface (shown by the dashed outline of 116 in each of figs 7-9).

	Claim 17: the compliant retainer comprises a base structure ("lower retaining member 202" - figs 7-9) having an internal cavity ("lower retaining member 202 may further comprise a cavity 212" - ¶ 47).

	Claim 18: the internal cavity is filled with a compliant material ("spring 214" - fig 7; "fluid 262" - fig 8; "a support body 272 formed of an elastically deformable material" which "may substantially fill a volume of the cavity 212 of the lower retaining member 202" - fig 9 & ¶ 57).

	Independent claim 19: Mayer discloses a compliant retainer (figs 7-9) for a rolling element assembly that is configured to be positioned within a cavity in a bit body of a drill bit (intended use), the compliant retainer comprising:
("housing 201" and the structure therein) formed from a rigid material (shown as metal by cross-hatching and not disclosed as deformable like the other deformable elements of the disclosure) and having an inner arcuate surface ("recessed portion 222" - fig 7 & ¶ 50; "recess 254" - fig 8; "recess 276" - fig 9) that is complementary to a rolling element of the rolling element assembly; and
	a cavity formed in the rigid base structure ("cavity 212") such that a portion of the rigid base structure can be pressed into the cavity (shown by the dashed outline of 116 in each of figs 7-9), responsive to a force on the inner arcuate surface, to provide compliancy for the compliant retainer (¶ 44).

	Claim 20: the rigid base structure has a first modulus of elasticity (All materials inherently have a modulus of elasticity. It is a material property) and wherein the cavity is filled with a material ("spring 214" - fig 7; "fluid 262" - fig 8; "a support body 272 formed of an elastically deformable material" which "may substantially fill a volume of the cavity 212 of the lower retaining member 202" - fig 9 & ¶ 57) having a second modulus of elasticity that is different from the a first modulus of elasticity (as intentionally deformable elements, the above "materials" will inherently have a different modulus of elasticity than the rigid housing surrounding them).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 & 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,079,431 (Cooley).
	Independent claim 1: Cooley discloses a drill bit (fig 1), comprising:
	a bit body ("bit body 12") including one or more blades ("bit blades 16");
	a plurality of cutters secured to the one or more blades ("cutting elements 14");
	a rolling element (title; one of the plurality of 14: fig 3); and
	a retainer (30, 36, 29, & 40 - fig 3) within a cavity in the bit body ("pocket 27"), the retainer receiving the rolling element (via "base member 25" - fig 3) to rotatably secure the rolling element about a rotational axis of the rolling element (fig 3; " Accordingly, cutting element 14 and structural element 30 may both be rotatable about central axis 42" - col 7:8-10), wherein the retainer has an inner arcuate surface that abuts the rolling element (arcuate surfaces of 29 that abut 25" fig 3), and wherein the retainer has a compliant portion ("resilient support member 29" itself - fig 3) that is compressible responsive to a force from the rolling element on the inner arcuate surface (fig 3; first ¶ of col 8).

	Dependent claims 11-15: Cooley further discloses
Claim 11: the compliant portion of the retainer ("resilient support member 29") is configured such that the force from the rolling element on the inner arcuate surface (fig 3; first ¶ of col 8) causes a portion of the inner arcuate surface to move toward an opposing outer arcuate surface (arcuate surface of 40: fig 3), thereby decreasing the thickness of the compliant portion (the axial vibrations induced in 29 will naturally, if only temporarily, compress 29 towards 40 which will naturally reduce the thickness of 29).

Claim 12: the retaining comprises a location-dependent spring constant (the location and strength of the resilient support members is deliberately chosen, and inherently have a spring constant that determines their restoration force).

Claim 13: the cavity comprises a retainer slot ("through hole 36" - fig 3), and wherein, when the retainer is disposed in the retainer slot (fig 3), the retainer and an inner surface of the cavity cooperatively encircle more than 180 degrees (fig 4 shows that at least 180 degrees of the circumference is encircled, especially towards the rear of the cutter) but less than 360 degrees of a circumference of the rolling element (both figs 3 & 4 show that less than 360 degrees is encircled) such that a full axial width of a portion of the rolling element is exposed outside the cavity (figs 3 & 4).

Claim 14: the portion of the rolling element that is exposed outside the cavity is adjustable based on a compressive state of the compliant portion of the retainer (compression, even temporary compression, of 29 will naturally reduce the exposed portion of cutter 14).

Claim 15: an attachment structure (34) that holds the retainer in position (fig 3) in a retainer slot ("through hole 36") in the cavity (fig 3), wherein the compliant portion of the (first ¶ of col 8).

Allowable Subject Matter
Claims 5 & 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676